Citation Nr: 1601374	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (also claimed as cardiovascular disease, coronary artery disease), prior to October 21, 2010, and an evaluation in excess of 60 percent beginning October 21, 2010.  
 
2.  Whether a clear and unmistakable error exists in a January 14, 2010 rating decision awarding special monthly compensation (SMC) at the housebound rate effective October 30, 2008.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue involving entitlement to a higher initial rating for coronary artery disease is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC). 

In June 2014, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of entitlement to an effective date earlier than September 17, 2007, for the award of service connection for coronary artery disease.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the increased rating issue, the Board declines to take any further action on it at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

Therefore, the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a higher initial rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The January 14, 2010 rating decision, which awarded SMC at the housebound rate, did not consider the correct facts where the Veteran had already been awarded aid and attendance, and did not follow the correct law in effecting the reduction in compensation payments.  


CONCLUSION OF LAW

The January 14, 2010 RO rating decision awarding SMC at the housebound rate, thereby reducing the award of SMC at the aid and attendance rate, was clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006)(holding that any other result would vitiate the rule of finality).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am.  Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  

For CUE to exist: (1)either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2)the outcome would have been manifestly different if the error had not been made; and (3)the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994)(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Examples of situations that are not considered clear and unmistakable error include (1) a changed diagnosis-a new medical diagnosis that "corrects" an earlier diagnosis considered in a prior decision; (2) duty to assist-a failure to fulfill the duty to assist.; (3) evaluation of evidence-a disagreement as to how the facts were weighed or evaluated; and (e) a change in interpretation-clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a  medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  Moreover, it is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.  Evans v. McDonald, 27 Vet. App. 180, 187 (2014).  Therefore, a disagreement with how VA evaluated the facts is inadequate to find clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442.  

B.  Discussion

In this case, the Board finds that there was CUE in the January 14, 2010 rating decision.  The reasons follow.  

Historically, the claims file shows that a June 2009 rating decision awarded the Veteran special monthly compensation based on the need for aid and attendance, effective October 30, 2008.  The accompanying rating code sheet does not specifically list SMC at the aid and attendance rate, but includes a table showing SMC paid under code "04" from October 30, 2008, and that code corresponds to the code for SMC at L+K.  See M21-1 Section XII - Special Monthly Compensation Codes and Rates.  Because SMC at "K" corresponds to 38 U.S.C.A. §  1114(k), which is the statue establishing the aid and attendance rate, this notation in the rating code sheet appears to be authorization for that payment.  

Several months later, in the January 14, 2010 rating decision now at issue, the Veteran was awarded special monthly compensation based on being housebound, effective October 30, 2008.  The accompanying rating code sheet confirms that the Veteran was awarded SMC at the housebound rating; it does not reflect payment at the aid and attendance rate.  

A rating decision was then issued in February 2011 finding that there was clear and unmistakable error in the January 14, 2010 rating decision to the extent it awarded aid and attendance benefits when the Veteran was only entitled to housebound benefits.  The Veteran filed an NOD disagreeing with the February 2011 rating decision (issued under a March 2011 cover).  

As a preliminary matter, the Board must first clarify the specific issue now on appeal.  

Contrary to the February 2011 rating decision's characterization, the central issue is not whether there was CUE in the RO's January 2010 decision to the extent it awarded aid and attendance benefits when the Veteran was only entitled to housebound benefits.  In fact, the January 2010 rating decision did not award aid and attendance benefits.  That rating decision contains a "Reasons for Decision" section, which does indeed list the issue as "Entitlement to special monthly compensation based on aid and attendance."  However, the title page of the decision lists the issue as "Entitlement to special monthly compensation based on housebound criteria being met."  Furthermore, the discussion in the "Reasons for Decision" section of the decision states that "Entitlement to special monthly compensation is warranted in this case because criteria regarding housebound have been met[.]"  (Emphasis added.)  Plus, the rating code sheet identifies the housebound rate as the benefit awarded.  Thus, the one notation in the "Reasons for Decision" is a nonconsequential typographical error.  

The central issue in this case is also not whether the Veteran met the eligibility requirements for assignment of SMC at the housebound rate, as decided in the January 2010 rating decision.  But for the CUE in that decision (as identified herein below), the Veteran would otherwise appear to have met the housebound criteria for the reasons stated in the rating decision.  Likewise, the issue before the Board is not whether the initial award of aid and attendance was proper.  

Instead, the central issue is whether there was CUE in assignment of the housebound benefit when the Veteran was already being paid SMC at the aid and attendance rate.  

In this regard, the Board must find that there was CUE as the RO did not consider the correct law or facts.  The prior rating decision, issued in June 2009, established the Veteran's eligibility for SMC at the aid and attendance rate.  That rating decision cited a December 2008 VA examination as specific evidence of the Veteran's eligibility for aid and attendance.  The Veteran was notified of that decision and appears to have begun receiving payment at that level.  Thus, the award of aid and attendance in the June 2009 decision was a binding decision.  Murphy v. Shinseki, 26 Vet. App. 510 (2014).  Stated differently, the decision established that the Veteran was "so helpless as to be in need of regular aid and attendance."  See 38 C.F.R. § 3.350(b).  The January 2010 rating decision did not consider this fact.  

On this basis, there were two facts not considered in the January 2010 rating decision.  First, the January 2010 rating decision did not recognize the existence of the evidence already relied on in awarding the aid and attendance benefit.  Specifically, the June 2009 rating decision based the award of aid and attendance on a December 2008 VA PTSD examination.  According to the June 2009 rating decision, this VA examiner:
 
[N]oted the [V]eteran does require aid and attendance, and reported you could not cook or obtain food, get clothing or clean clothing for yourself.  The examiner noted you require the assistance of others to travel outside of the home.  The examiner certified that you require the daily personal health care services of a skilled provider without which you would require hospital, nursing home or other institutional care.

The January 2010 rating decision does not deny the very existence of this evidence, but fails to recognize and discuss its existence and its binding impact.  

Second, the January 2010 rating decision, by implication, denied the existence of the June 2009 rating decision itself.  There is no dispute that the Veteran could not (and cannot) have simultaneously received SMC at the aid and attendance rate and the housebound rate.  See, e.g., Hunter v. Nicholson, 19 Vet. App. 505 (2005) (nonprecedential).  Thus, the RO would not have been able to assign the lesser benefits-the housebound rate-when the greater benefit-the aid and attendance rate-was already being paid.    

This latter error was more consequential and outcome determinative as it immediately resulted in a reduction in the amount of compensation the Veteran was already receiving.  See 38 U.S.C.A. §§ 1114(l), (s) (setting forth the rates of compensation paid for SMC at these levels).  In turn, by failing to recognize that aid and attendance had already been awarded, which resulted in a de facto reduction of the Veteran's benefits, the January 2010 rating decision incorrectly applied the law concerning reduction of benefits.  A proposed rating decision was not issued informing the Veteran of this potential reduction benefits and his right to submit further evidence and to request a hearing.  See 38 C.F.R. § 3.105(e).  Moreover, it simultaneously reduced the benefit retroactively instead of prospectively, as required under § 3.015(e).  Otherwise, the change from the aid and attendance rate to the housebound would have had to have been made through a finding of CUE in the June 2009 rating decision awarding aid and attendance, but no finding of CUE was made.  

Reasonable minds cannot disagree that these errors were made and that the errors were outcome determinative.  This is not a situation where the RO was weighing the facts in the first instance to determine which benefit, aid and attendance or housebound, to award.  Instead, this is a situation where the Veteran had already been awarded a benefit, which was retroactively reduced by the later award of the lesser benefit without having followed the reduction procedures of 38 C.F.R. § 3.105(E).  This was CUE.  To this extent, the motion to revise the January 14, 2010 rating decision is granted.  This is a complete grant of the benefit sought on appeal.  

The VCAA is not applicable to motions for revision based on CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further notice is needed regarding the duty to notify in this appeal.  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.

As a final matter, the Board wishes to make clear that it is not determining the propriety of the reduction from aid and attendance to the housebound rate.  If the RO wishes to implement such a determination, it remains free to do so consistent with the requirements of 38 C.F.R. § 3.105(e) and 3.344.  


ORDER

The January 14, 2010 rating decision, to the extent it awarded special monthly compensation at the housebound rate and discontinued special monthly compensation at the aid and attendance rate, was clearly and unmistakably erroneous, and the motion to reverse the decision is granted.  


REMAND

The issue of entitlement to a higher initial rating for coronary artery disease must be remanded for issuance of a statement of the case (SOC).  The claim was denied in the February 2011 rating decision.  Notice of this decision was mailed to the Veteran in March 2011.  In March 2012, he filed notice of disagreement (NOD) disagreeing with both the effective date and the rating of the disability.  At present, an SOC has not been issued with regard to the rating issue.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue a Statement of the Case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of entitlement to a higher initial rating for coronary artery disease.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


